Citation Nr: 9910052	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to May 
1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Jackson, Mississippi.


REMAND

The service medical records reflect that the veteran 
underwent a psychiatric evaluation at which time a 
personality disorder was diagnosed.  However, the psychiatric 
evaluation is not on file. 

During the veteran's hearing at the RO in November 1993, he 
reported the stressors on which his claim was based.  He 
testified he was a security policeman and law enforcement and 
briefly worked in intelligence.  The stressors included 
engaging the enemy in a firefight when they apparently 
crossed into Thailand.  Two were captured and tortured by 
national officers.  He was on duty when three Thais nationals 
were arrested for robbery.  These individuals were 
interrogated and killed by national police.  He was involved 
in a bus accident where several individuals were killed.  He 
witnessed an individual stabbed.  In response to a request by 
the RO, the U. S. Army & Joint Services Environmental Support 
Group (ESG), now designated as the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR), indicated 
they needed additional information to include the veteran's 
complete unit designation down to the squad level.  It was 
further stated that this information was in Air Force Form 7 
(AF7).  The personnel records furnished by the National 
Personnel Records Center (NPRC) do not contain this form.  
The RO also requested the veteran to furnish this 
information.  No response was received from the veteran.

It is significant to note that the issue of entitlement to 
service connection for an acquired psychiatric disorder was 
previously denied by a Board decision dated in October 1983.  
Additionally, the issue of entitlement to service connection 
for PTSD was previously denied by an unappealed rating 
decision of March 1984.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
determination and it became final.

The September 1993 statement of the case does not contain the 
laws and regulations pertaining to prior final decisions, 
including the requirement for new and material evidence to 
reopen a claim.  The Board is of the opinion that the veteran 
should be informed of the appropriate laws and regulations in 
regard to new and material evidence, and that the failure to 
do so is potentially prejudicial to his claims.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Consequently, the procedural 
deficiency in this case must be resolved prior to an 
appellate decision.

Accordingly, this case is REMANDED for the following: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should again request the 
veteran to clarify what stressors, either 
combat or non-combat, he claims resulted 
in the PTSD.  Specifically, the veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, to include month and 
year, places, unit(s) to which he was 
assigned down to the squadron level, and 
the names and other identifying 
information concerning any individuals 
involved in the events, to include 
casualties.  He should be asked whether 
arrests were made and the name of the 
units involved in the arrest.   He may 
submit statements from fellow service 
members or others who witnessed or knew 
of the alleged events at the time of 
their occurrence.  The veteran should be 
told that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

3.  He should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
covering the period following his release 
of active duty to the present.  The RO 
should then obtain all records, which are 
not on file.

4.  The RO should obtain any additional 
treatment records from the VA medical 
facility in Jackson, Mississippi, 
covering the period from July 1997 to the 
present.

5.  The RO should request the NPRC to 
furnish a copy of Air Force Form 7 (AF7).  
The NPRC should also be requested to 
conduct a search for any additional 
medical records pertaining to the 
psychiatric evaluation(s) which was 
conducted at the mental health clinic, 
USAF Hospital, Barksdale Air Force Base, 
La., apparently between December 1975 and 
February 1976. 

6.  If the required information is 
received, the RO should contact all 
appropriate sources to verify the claimed 
stressors.

7.  The RO should make a determination as 
to whether the veteran was engaged in 
combat per 38 U.S.C.A. § 1154.  If yes, 
additional verification is not required.  

8.  VA psychiatric and a psychological 
examinations should be performed in order 
to determine the nature, etiology, and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiners in conjunction with the 
examinations.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that only a stressor(s), which 
has been verified by the RO, may be used 
as a basis for a diagnosis of PTSD.  If 
the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
psychiatrist.  If psychiatric disorders, 
other than PTSD are diagnosed, it is 
requested that the psychiatrist render an 
opinion as to whether it is as likely as 
not that any psychiatric diagnosed is 
related to the inservice psychiatric 
complaints and findings.  A complete 
rational of any opinion expressed should 
be included in the examination report.

9.  The RO should adjudicate the issues 
of service connection for an acquired 
psychiatric disorder and PTSD based on 
whether new and material evidence has 
been received to reopen the claims.  The 
RO must also consider the holding in 
Hodge, supra, regarding whether the 
evidence submitted is new and material so 
as to allow reopening of the previously 
denied claim according the specific 
criteria set forth under 38 C.F.R. 
§ 3.156(a).

If any benefit sought on appeal remains denied, he and his 
representative should be furnished a supplemental statement 
of the case, which addresses the history of the previously 
denied claims and the laws and regulations pertaining to 
prior final decisions, including the requirement for new and 
material evidence to reopen a claim, and afforded the 
specified time within which to respond thereto.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


